

116 S3485 IS: Opening Federal Financial Sharing to Heighten Opportunities for Renewable Energy Act of 2020
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3485IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Whitehouse (for himself, Mr. Cassidy, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo expand the Outer Continental Shelf Lands Act to expand revenue sharing for offshore wind, to reauthorize the National Oceans and Coastal Security Act, and for other purposes.1.Short titleThis Act may be cited as the Opening Federal Financial Sharing to Heighten Opportunities for Renewable Energy Act of 2020 or the OFFSHORE Act of 2020.2.National Oceans and Coastal Security Fund(a)Repeal of authorization of appropriations for fiscal years 2017, 2018, and 2019Section 908 of the National Oceans and Coastal Security Act (16 U.S.C. 7507) is repealed. (b)DepositsSection 904 of the National Oceans and Coastal Security Act (16 U.S.C. 7503) is amended— (1)in subsection (b), by striking paragraph (1) and inserting the following: (1)In generalThe Fund shall consist of such amounts as— (A)are deposited in the Fund under subparagraph (C) of section 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)); or(B)are appropriated or otherwise made available for the Fund.; and(2)in subsection (d), in the matter preceding paragraph (1), by inserting , and amounts appropriated or otherwise made available for, before the Fund. 3.Extension of Constitution, laws, and jurisdiction of the United States to energy facilities and devices on the Outer Continental ShelfSection 4(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(1)) is amended—(1)by inserting or producing or supporting the production of energy from sources other than oil and gas before , or any such installation;(2)by inserting or transmitting energy after transporting such resources; and(3)in the proviso, by inserting and other energy after That mineral.4.Parity in offshore wind revenue sharingSection 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)) is amended—(1)in subparagraph (A), by striking (A) The Secretary and inserting the following:(A)In generalSubject to subparagraphs (B) and (C), the Secretary;(2)in subparagraph (B), by striking (B) The Secretary and inserting the following:(B)Disposition of revenues for projects located within 3 nautical miles seaward of State submerged landThe Secretary; and(3)by adding at the end the following:(C)Disposition of revenues for offshore wind projects in certain areas(i)DefinitionsIn this subparagraph:(I)Covered offshore wind projectThe term covered offshore wind project means a wind-powered electric generation project in a wind energy area on the outer Continental Shelf that is not wholly or partially located within an area subject to subparagraph (B). (II)Eligible StateThe term eligible State means a State a point on the coastline of which is located within 75 miles of the geographic center of the covered offshore wind project.(ii)Requirement(I)In generalOf the operating fees, rentals, bonuses, royalties, and other payments that are paid to the Secretary under subparagraph (A) from covered offshore wind projects—(aa)50 percent shall be deposited in the Treasury and credited to miscellaneous receipts;(bb)12.5 percent shall be deposited in the National Oceans and Coastal Security Fund established under section 904(a) of the National Oceans and Coastal Security Act (16 U.S.C. 7503(a)); and (cc)37.5 percent shall be deposited in a special account in the Treasury, from which the Secretary, subject to subclause (II), shall disburse to each eligible State an amount (based on a formula established by the Secretary of the Interior by rulemaking not later than 180 days after the date of enactment of the OFFSHORE Act of 2020) that is inversely proportional to the respective distances between—(AA)the point on the coastline of each eligible State that is closest to the geographic center of the applicable leased tract; and(BB)the geographic center of the leased tract.(II)Minimum allocationThe amount allocated to an eligible State each fiscal year under item (cc) of subclause (I) shall be at least 10 percent of the amounts available under that item.(iii)TimingThe amounts required to be deposited under item (cc) of clause (ii)(I) for the applicable fiscal year shall be made available in accordance with that item during the fiscal year immediately following the applicable fiscal year.(iv)Authorized uses(I)In generalSubject to subclause (II), each State shall use all amounts received under clause (ii)(I)(cc) in accordance with all applicable Federal and State laws, only for one or more of the following purposes:(aa)Projects and activities for the purposes of coastal protection, including conservation, coastal restoration, hurricane protection, and infrastructure directly affected by coastal wetland losses.(bb)Mitigation of damage to fish, wildlife, or natural resources.(cc)Implementation of a federally approved marine, coastal, or comprehensive conservation management plan.(dd)Mitigation of the impact of outer Continental Shelf activities through the funding of onshore infrastructure projects.(ee)Planning assistance and the administrative costs of complying with this section.(II)LimitationOf the amounts received by a State under clause (ii)(I)(cc), not more than 3 percent shall be used for the purposes described in subclause (I)(ee).(v)AdministrationSubject to clause (vi)(III), amounts made available under clause (ii)(I) shall—(I)be made available, without further appropriation, in accordance with this paragraph;(II)remain available until expended; and(III)be in addition to any amount appropriated under any other Act.(vi)Reporting requirement(I)In generalNot later than 180 days after the end of each fiscal year, the Governor of each eligible State that receives amounts under clause (ii)(I)(cc) for the applicable fiscal year shall submit to the Secretary a report that describes the use of the amounts by the eligible State during the period covered by the report.(II)Public availabilityOn receipt of a report under subclause (I), the Secretary shall make the report available to the public on the website of the Department of the Interior.(III)LimitationIf the Governor of an eligible State that receives amounts under clause (ii)(I)(cc) for the applicable fiscal year fails to submit the report required under subclause (I) by the deadline specified in that subclause, any amounts that would otherwise be provided to the eligible State under clause (ii)(I)(cc) for the succeeding fiscal year shall be deposited in the National Oceans and Coastal Security Fund established under section 904(a) of the National Oceans and Coastal Security Act (16 U.S.C. 7503(a)). .5.Exemption of certain payments from sequestration(a)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following:Payments to States pursuant to subparagraph (C)(ii)(I)(cc) of section 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2))..(b)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.